Case 1:20-cv-24820-DLG Document 1 Entered on FLSD Docket 11/23/2020 Page 1 of 4




                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


 MARIA CARBAJO,

          Plaintiff,

 vs.

 COSTCO WHOLESALE CORPORATION,

         Defendant.
 __________________________________/


        COSTCO WHOLESALE CORPORATION'S NOTICE OF REMOVAL AND SUPPORTING
                             MEMORANDUM OF LAW

          Defendant, COSTCO WHOLESALE CORPORATION, hereby files its Notice of Removing

 this case to the United States Southern District of Florida from the Circuit Court of the 15th

 Judicial Circuit, in and for Palm Beach County, Florida, and states:

          1.      This action was commenced on September 28, 2020 in the Circuit Court of

 the 11th Judicial Circuit in and for Miami-Dade County, Florida, Case No.: 2020-020724-CA-

 01.

          2.      This is a civil action in which Plaintiff MARIA CARBAJO claims bodily injuries

 by virtue of her allegedly slipping and falling at the subject Costco.

          3.      The removal of this case is authorized by the provisions of 28 U.S.C. §1441, et

 seq.

          4.      This Court has original jurisdiction under 28 U.S.C. § 1332(a)(1) because this

 case involves a controversy between a plaintiff who is a citizen of the State of Florida and a
Case 1:20-cv-24820-DLG Document 1 Entered on FLSD Docket 11/23/2020 Page 2 of 4




 defendant that is a citizen of the State of Washington, and the amount in controversy

 exceeds the sum of $75,000.00 exclusive of interest, costs, and attorney’s fees.



 Diversity of citizenship

         5.     Defendant, COSTCO WHOLESALE CORPORATION, is a citizen of the State of

 Washington because it is a Washington corporation with its principal place of business in

 Washington. See 28 U.S.C.A. § 1332(c)(1) (providing that a corporation shall be deemed to

 be a citizen of any State by which it has been incorporated and of the State where it has its

 principal place of business); see Exh. A.

         6.     Plaintiff MARIA CARBAJO is and has been at all times material a citizen of the

 State of Florida. See generally Huchon v. Jankowski, 2007 WL 221421 (S.D. Fla. Jan. 25

 2007); Lieberman v. Lm General Ins. Co., 2015 WL 111980006, at *1 (S. D. Fla. Jan. 26,

 2015) (“Here, Defendant has alleged in its Notice of Removal that Plaintiff is a citizen of

 Florida and that Defendant is a citizen of Illinois and Massachusetts. Plaintiff has not

 contested this representation, either through allegations in the Amended Complaint or in

 her Response. ‘Allegations in the defendant’s petition for removal, if not contradicted by

 the allegations of the complaint, are alone sufficient to establish prima facie existence of

 federal jurisdiction.’” (internal citation omitted)).

 Amount in controversy

        7.      The complaint, ¶1, alleges only that this is an action for damages in excess of

  $30,000, which is the State court jurisdictional threshold. (See Exh.B). However, Plaintiff

  responded to a request for admissions, admitting the amount in controversy in this case

  exceeds $75,000. (Exh.C).




 [20-0305/4261202/1]                         2
Case 1:20-cv-24820-DLG Document 1 Entered on FLSD Docket 11/23/2020 Page 3 of 4




  Timeliness

         8.     The complaint was served on October 8, 2020; however, the basis for this

 removal is not premised on Plaintiff’s Complaint but is instead based on Plaintiff’s

 responses to Defendant’s Request for Admissions, in which Plaintiffs admitted the amount

 in controversy exceeds $75,000. See 28 U.S.C. § 1446(b) (“If the case stated by the initial

 pleading is not removable, a notice of removal may be filed within thirty days after receipt

 by the defendant, through service or otherwise, of a copy of an amended pleading, motion,

 order or other paper from which it may first be ascertained that the case is one which is or

 has become removable . . . .”). This Notice of Removal is being timely filed within 30 days

 after November 11, 2020, the date the responses to the requests for admission were

 received.

         9.     This Notice of Removal is being timely filed within 30 days after November

 11, 2020, the date the responses to the requests for admission were received.


 Procedural matters

         10.    A copy of all process, pleadings, and orders served upon the Defendant is

 attached hereto as Composite Exhibit D.

         11.    COSTCO will give written notice of the filing of this notice as required by

 U.S.C. §1446(d).

         12.    A copy of this notice will be filed with the Clerk of the Circuit Court, in and for

 Palm Beach County, Florida, as required by 28 U.S.C. §1446(d).

        WHEREFORE, COSTCO WHOLESALE CORPORATION, a Foreign Profit Corporation,

 respectfully requests this action be removed to this Court.




 [20-0305/4261202/1]                         3
Case 1:20-cv-24820-DLG Document 1 Entered on FLSD Docket 11/23/2020 Page 4 of 4




                                   CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY the undersigned electronically filed on this 23RD day of

 November 2020 the foregoing with the Clerk of Court by using CM/ECF system, which will

 send a notice of electronic filing to the following: Fleites Law, P.A., Katiana B. Fleites, Esq.,

 1800 S.W. 27 Ave., #500, Miami, FL 33145 (service@fleiteslaw.com).

                                             COONEY TRYBUS KWAVNICK PEETS
                                             Attorneys for Defendant
                                             1600 W. Commercial Blvd., #200
                                             Fort Lauderdale, FL 33309
                                             (954) 568-6669; fax: (954) 568-0085
                                             Primary e-mail: reception@ctkplaw.com
                                             Secondary e-mail: tzaccour@ctkplaw.com




                                             By: ___________________________________
                                                    DAVID F. COONEY
                                                    Florida Bar No. 260215




 [20-0305/4261202/1]                         4
